DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/KR2019/000638, filed on 01/16/2019, which claims priority to Korean Patent Application No. 10-2018-0005436 filed on 01/16/2018.  On 07/16/2020, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Preliminary Amendment Acknowledged
3.	The 07/16/2020 preliminary amendment includes an amendment to the title.  Claims 1-15 are currently pending and an office action on the merits follows.
Specification Objection
4.	The originally filed specification on page 7 at line 5 needs to be amended to remove the “g” between “describing” and “an operation”.  Appropriate correction is required.
Claim Objections
5.	Claims 2, 9-10 and 12-15 are objected to because of the following informalities:  
	Claim 2 at line 5 needs to be changed from “the plurality of antennal modules” to “the plurality of antenna modules” to correct a misspelling.  Compare claim 1 at line 4 includes “a plurality of antenna modules”.  Appropriate correction is required.
Claim 9 at line 2 needs to be changed from “the previous reflection” to “the previous reflection signal” to correct a lack of antecedent basis issue.  Compare claim 8 at line 3 includes “a previous reflection signal”.  Appropriate correction is required.
	Claim 10 at lines 2-3 needs to be changed from “the reflection signals received from a previous point in time” to “reflection signals received from a previous point in time” to correct a lack of antecedent basis issue.  Compare claim 1 at line 5 includes “a reflection signal”.  Appropriate correction is required.
	Claim 12 at line 5 needs to be changed from “the position detection” to “the position detection signal” to correct a lack of antecedent basis issue.  Compare claim 12 at line 5 includes “a position detection signal”.  This objection applies to claims 13-14 that depend upon claim 12.  Appropriate correction is required.
	Claim 12 at line 8 needs to be changed from “the received initial position” to “the received initial position” to correct a lack of antecedent basis issue.  Compare claim 12 at lines 3 includes “receiving…the initial positional signal”.   This objection applies to claims 13-14 that depend upon claim 12.  Appropriate correction is required. 
Claim 13 at lines 1-2 needs to be changed from “the determining of a current position of an input device” to “determining of a current position of an input device” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim 13 at line 6 needs to be changed from “the plurality of antennal modules” to “the plurality of antenna modules” to correct a misspelling.  Compare claim 12 at line 3 includes “a plurality of antenna modules”.  Appropriate correction is required.
Claim 15 at line 5 needs to be changed from “the initial position signal” to “an initial position signal” to correct a lack of antecedent basis issue.  This amendment 
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”) in view of Great Britain Patent Pub. No. GB 2062228 A to De Bruyne in view of Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, an embodiment of Zhao discloses a display system(100)(Fig. 1; ¶0035) comprising:
a display(115)(FIG. 1; ¶0035);
an input device(110)(FIG. 1; ¶0035); 
a plurality of antenna modules(120, 122, 124, 126)(FIG. 1; ¶0036) configured to transmit a position detection signal (FIG. 1: 120, 122, 124, 126; ¶0036), receive a reflection signal of the position detection signal that is reflected from the input device(110)(FIG. 1: 120, 122, 124, 126; ¶0036); and
a controller (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043 – since the cursor {FIG. 1: 140} is displayed at a location on the display {FIG. 1: 115} based on the location of the input device {FIG. 1: 115} inherently this is controlled by a controller.) configured to perform control to cause a pointer(140)(FIG. 1; ¶0035) to be displayed on the display(115)(FIG. 1; ¶0035) based on a position of the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0043) according to the reflection signal (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043).
The embodiment of Zhao does not expressly disclose an input device configured to transmit an initial position signal; the position detection signal that is reflected from a surrounding object, and receive the initial position signal transmitted from the input device; a pointer to be displayed on the display based on a position of the input device according to the received initial position signal.
Another embodiments of Zhao teaches an input device configured to transmit an initial position signal (¶0075, especially – “the mouse may include…multiple transmitters or reflectors so that the orientation and rotation of the mouse may also be determined”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Zhao with the another embodiment of Zhao to provide a display system that displays a pointer having a user selected orientation.
Zhao teach and receive the initial position signal transmitted from the input device (The embodiment of Zhao: FIG. 1: 110, 120, 122, 124, 126; ¶0036; the another embodiment of Zhao: ¶0075); a pointer to be displayed on the display based on a position of the input device according to the received initial position signal (The embodiment of Zhao: FIG. 1: 110, 115, 120, 122, 124, 126, 140; ¶¶0035-0036, 0043; the another embodiment of Zhao: ¶0075).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

De Bruyne discloses the input device(46)(FIGs. 3-4; p 6, ln 14-15, especially – “a hand-held stylus, generally indicated at 46”) and a surrounding object(hand)(FIGs. 3-4; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 22-24, especially – “the stylus may be grasped by the fingers with minimum interference with the reflection of the pulses”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao with De Bruyne (i.e., to modify Zhao’s input device so that it is handheld) to provide a display system having an input device that can be conveniently manipulated by a user.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Funasaka discloses the position detection signal that is reflected from a hand (FIG. 1: hand; p 8, especially – “The input device 10 detects, for example, the position, shape, and speed of a human hand, finger, input pen, and the like by the ultrasonic sensor unit 1A, outputs signals corresponding to them, and inputs them to the PDA 100”; p 17, ¶¶2-3; p 19, ¶1; p 20, ¶¶1-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao modified by De Bruyne with Funasaka to provide a display system that is able to determine whether or not a user is entering a command via a hand gesture (e.g., turning of pages or rotation of an object)(see e.g., p 20, ¶¶1-4).
Zhao modified by De Bruyne and Funasaka teaches the position detection signal that is reflected from a surrounding object (Zhao: FIG. 1: 110; ¶¶0035, 0075; De Bruyne: FIGs. 3-4: 46, hand; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 14-15 and 22-24, especially – “a hand-held stylus, generally indicated at 46”).

As to claim 12, an embodiment of Zhao discloses a method of controlling a display system (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043), the method (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043) comprising:
an input device(110)(FIG. 1; ¶0035); 
a plurality of antenna modules (120, 122, 124, 126)(FIG. 1; ¶0036), and transmitting a position detection signal (FIG. 1: 120, 122, 124, 126; ¶0036) and receiving a reflection signal of the position detection that is reflected from the input device(110)(FIG. 1: 120, 122, 124, 126; ¶0036); and
displaying a pointer(140)(FIG. 1; ¶0035) on a display(115)(FIG. 1; ¶0035) based on a position of the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0043) according to the reflection signal (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043).
The embodiment of Zhao does not expressly disclose transmitting, by an input device, an initial position signal;
receiving, by a plurality of antenna modules, the initial position signal from the input device, receiving a reflection signal of the position detection that is reflected from a surrounding object; and
displaying a pointer on a display based on a position of the input device according to the received initial position.
Another embodiments of Zhao teaches transmitting, by an input device, an initial position signal (¶0075, especially – “the mouse may include…multiple transmitters or reflectors so that the orientation and rotation of the mouse may also be .
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Zhao with the another embodiment of Zhao to provide a method of controlling a display system that displays a pointer having a user selected orientation.
The cited embodiments of Zhao teach receiving, by a plurality of antenna modules, the initial position signal from the input device (The embodiment of Zhao: FIG. 1: 110, 120, 122, 124, 126; ¶0036; the another embodiment of Zhao: ¶0075); and displaying a pointer on a display based on a position of the input device according to the received initial position (The embodiment of Zhao: FIG. 1: 110, 115, 120, 122, 124, 126, 140; ¶¶0035-0036, 0043; the another embodiment of Zhao: ¶0075).
De Bruyne discloses the input device(46)(FIGs. 3-4; p 6, ln 14-15, especially – “a hand-held stylus, generally indicated at 46”) and a surrounding object(hand)(FIGs. 3-4; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 22-24, especially – “the stylus may be grasped by the fingers with minimum interference with the reflection of the pulses”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao with De Bruyne (i.e., to modify Zhao’s input device so that it is handheld) to provide a method of controlling a display system having an input device that can be conveniently manipulated by a user.
Funasaka discloses receiving a reflection signal of the position detection that is reflected from a hand (FIG. 1: hand; p 8, especially – “The input device 10 detects, for example, the position, shape, and speed of a human hand, finger, input pen, and the like by the ultrasonic sensor unit 1A, outputs signals corresponding to them, and inputs them to the PDA 100”; p 17, ¶¶2-3; p 19, ¶1; p 20, ¶¶1-4).
Zhao modified by De Bruyne and Funasaka teaches receiving a reflection signal of the position detection that is reflected from a surrounding object (Zhao: FIG. 1: 110; ¶¶0035, 0075; De Bruyne: FIGs. 3-4: 46, hand; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 14-15 and 22-24, especially – “a hand-held stylus, generally indicated at 46”).

As to claim 15, an embodiment of Zhao discloses a display apparatus(100)(Fig. 1; ¶0035) comprising:
a display(115)(FIG. 1; ¶0035); 
a plurality of antenna modules(120, 122, 124, 126)(FIG. 1; ¶0036) configured to transmit a position detection signal (FIG. 1: 120, 122, 124, 126; ¶0036), receive a reflection signal of the position detection signal that is reflected from an input device(110)(FIG. 1: 120, 122, 124, 126; ¶0036); and
a controller (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043 – since the cursor {FIG. 1: 140} is displayed at a location on the display {FIG. 1: 115} based on the location of the input device {FIG. 1: 115} inherently this is controlled by a controller.) configured to perform control to cause a pointer(140)(FIG. 1; ¶0035) to be displayed on the display(115)(FIG. 1; ¶0035) according to a current position of the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0043) determined based on the reflection signal (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043). 
The embodiment of Zhao does not expressly disclose receive a reflection signal of the position detection signal that is reflected from a surrounding object, and receive the initial position signal transmitted from the input device; a pointer to be displayed on the display according to a current position of the input device determined based on the initial position signal.
Another embodiments of Zhao teaches the initial position signal transmitted from the input device (¶0075, especially – “the mouse may include…multiple transmitters or reflectors so that the orientation and rotation of the mouse may also be determined”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Zhao with the another embodiment of Zhao to provide a display apparatus that displays a pointer having a user selected orientation.
The cited embodiments of Zhao teach and receive the initial position signal transmitted from the input device (The embodiment of Zhao: FIG. 1: 110, 120, 122, 124, 126; ¶0036; the another embodiment of Zhao: ¶0075); a pointer to be displayed on the display according to a current position of the input device determined based on the initial position signal (The embodiment of Zhao: FIG. 1: 110, 115, 120, 122, 124, 126, 140; ¶¶0035-0036, 0043; the another embodiment of Zhao: ¶0075).
De Bruyne discloses an input device(46)(FIGs. 3-4; p 6, ln 14-15, especially –  and a surrounding object(hand)(FIGs. 3-4; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 22-24, especially – “the stylus may be grasped by the fingers with minimum interference with the reflection of the pulses”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao with De Bruyne (i.e., to modify Zhao’s input device so that it is handheld) to provide a display apparatus having an input device that can be conveniently manipulated by a user.
Funasaka discloses receive a reflection signal of the position detection signal that is reflected from a hand (FIG. 1: hand; p 8, especially – “The input device 10 detects, for example, the position, shape, and speed of a human hand, finger, input pen, and the like by the ultrasonic sensor unit 1A, outputs signals corresponding to them, and inputs them to the PDA 100”; p 17, ¶¶2-3; p 19, ¶1; p 20, ¶¶1-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhao and De Bruyne with Funasaka to provide a display apparatus that is able to determine whether or not a user is entering a command via a hand gesture (e.g., turning of pages or rotation of an object)(see e.g., p 20, ¶¶1-4).
Zhao modified by De Bruyne and Funasaka teach receive a reflection signal of the position detection signal that is reflected from a surrounding object (Zhao: FIG. 1: 110; ¶¶0035, 0075; De Bruyne FIGs. 3-4: 46, hand; p 5, ln 15-18, especially – .
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”) in view of Great Britain Patent Pub. No. GB 2062228 A to De Bruyne in view of Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2017/0229008 A1 to Frusciano.
As to claim 5, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.
The cited embodiments of Zhao modified by De Bruyne and Funasaka teach during operation of the input device, the input device transmits the initial position signal (The embodiment of Zhao: FIG. 1: 110; ¶¶0035-0036; the another embodiment of Zhao: ¶0075, especially – “the mouse may include…multiple transmitters or reflectors so that the orientation and rotation of the mouse may also be determined”). 
The cited embodiments of Zhao modified by De Bruyne and Funasaka do not expressly disclose wherein when a user switches the input device to an On-state, the input device transmits the initial position signal. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Frusciano discloses wherein when a user switches the input device(120)(FIG. 2; POWER; ¶¶0093-0094) to an On-state (FIG. 2: POWER; ¶0094), the input device (120)(FIG. 2; POWER; ¶¶0093-0094) transmits the signal (FIG. 2: 120; ¶¶0095, 0102, 0110). 
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao modified by De Bruyne and Funasaka with Frusciano to provide a display system that conserves power.
Zhao modified by De Bruyne, Funasaka and Frusciano teaches wherein when a user switches the input device to an On-state, the input device transmits the initial position signal (The embodiment of Zhao: FIG. 1: 110; ¶¶0035-0036; the another embodiment of Zhao: ¶0075, especially – “the mouse may include…multiple transmitters or reflectors so that the orientation and rotation of the mouse may also be determined”; Frusciano: FIG. 2; POWER, 120; ¶¶0093-0094, 0102, 0110). 
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”) in view De Bruyne in view of Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”) as applied to claim 1 above, in view of Korea Patent Pub. No. 100900978 B1 to Lee et al. (“Lee”).
As to claim 6, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.
The cited embodiments of Zhao modified by De Bruyne and Funasaka teach wherein the input device transmits the initial position signal and the position detection signal (see the above analysis of claim 1). 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Lee discloses wherein the device transmits a signal having a frequency band that matches a frequency band of a detection signal (p 7, ¶3; claim 1). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao modified by De Bruyne and Funasaka with Lee to provide a display system that more accurately detects signals by preventing noise from being improperly detected as an input.
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”) in view De Bruyne in view of Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”) as applied to claim 1 above, in view of an additional embodiment of Zhao.
As to claim 7, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.  The cited embodiments of Zhao modified by De Bruyne and Funasaka also teach the controller, the input device, the plurality of antenna modules, and the reflection signal reflected from the input device (see the above analysis of claim 1).
The cited embodiments of Zhao modified by De Bruyne and Funasaka do not expressly disclose wherein the controller calculates distances to the input device from the plurality of antenna modules based on at least one of a time of arrival of the reflection signal reflected from the input device or an attenuation rate of the reflection signal. 
An additional embodiment of Zhao discloses wherein the controller (claim 15) calculates distances to the input device from the plurality of antenna modules based on at least one of a time of arrival of the reflection signal reflected from the input device (claim 15) or an attenuation rate of the reflection signal. 
 	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao modified by De Bruyne and Funasaka with the additional embodiment of Zhao to provide a display system that accurately detects the location of input device.
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”) in view De Bruyne in view of Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2015/0249819 A1 to Jiang et al. (“Jiang”) in view of U.S. Patent Pub. No. 2017/0229008 A1 to Frusciano.
As to claim 11, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.
The cited embodiments of Zhao modified by De Bruyne and Funasaka teach the controller determining the position of the input device (The embodiment of Zhao: FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043 – since the cursor {FIG. 1: 140} is displayed at a location on the display {FIG. 1: 115} based on the location of the input device {FIG. 1: 115} inherently this is controlled by a controller.).
The cited embodiments of Zhao modified by De Bruyne and Funasaka do not teach wherein the controller stops determining the position of the input device when the position of the input device does not change for a predetermined period of time or a user switches the input device to an Off-state1. 


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Jiang discloses wherein the controller(202)(FIG. 2B; ¶0057) determining the position of the input device(2)(FIG. 2A; ¶0046) when a user transmits an infrared signal (FIG. 3: 302; ¶¶0070-0081).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao modified by De Bruyne and Funasaka with Jiang to provide a display system that reduces the chances of incorrectly interpreting noise as an input (i.e., by only determining the position of the input device after when a user transmits an infrared signal).
Frusciano discloses wherein the controller stops operating when a user switches the input device(120)(FIG. 2; POWER; ¶¶0093-0094) to an Off-state (FIG. 2: POWER; ¶¶0009, 0094). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao modified by De Bruyne, Funasaka and Jiang with Frusciano to provide a display system that conserves power.
Zhao modified by De Bruyne, Funasaka and Jiang with Frusciano teaches wherein the controller stops determining the position of the input device when the position of the input device does not change for a predetermined period of time or a user switches the input device to an Off-state (The embodiment of Zhao: FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043; Jiang: FIGs. 2A, 2B, 3: 2, 202, 302; ¶¶0046, 0057; ¶¶0070-0081; Frusciano: FIG. 2: 120; POWER; ¶¶0009, 0093-0094). 
Potentially Allowable Subject Matter
12.	In the event that above-stated objections to claims 2-4, 8-10 and 13-14 are overcome, then these claims would be become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
13.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Dependent claim 2 identifies the distinct features: “calculating distances to the input device(FIG. 4A: O) from positions of the plurality of antennal modules(FIG. 4A: 112-1 to 112-4) based on the reflection signal reflected within a predetermined range of the initial position (¶0115)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features 
	More specifically, as to claim 2, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.
The cited embodiments of Zhao modified by De Bruyne and Funasaka further teach wherein the controller is configured to: determine an initial position of the input device based on the initial position signal (The embodiment of Zhao: FIG. 1: 110, 115, 120, 122, 124, 126, 140; ¶¶0035-0036, 0043; the another embodiment of Zhao: ¶0075).
The motivation to combine the another embodiment of Zhao is set forth above for claim 1.
The cited embodiments of Zhao modified by De Bruyne and Funasaka do not expressly disclose and determine a current position of the input device by calculating distances to the input device from positions of the plurality of antennal modules based on the reflection signal reflected within a predetermined range of the initial position.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

An additional embodiment Zhao discloses and determine a current position of the input device by calculating distances to the input device from positions of the plurality of antennal modules based on the reflection signal reflected (Fig. 9: 920-940; ¶¶0085-0087).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Zhao modified by De Bruyne and Funasaka with an additional embodiment of Zhao to provide a display system that accurately depicts a pointer on the display based on a user’s movement (¶0087).
Zhao modified by De Bruyne and Funasaka does not teach calculating distances of the input device from positions of the plurality of antennal modules based on the reflection signal reflected within a predetermined range of the initial position, with all other limitations as claimed.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claim 3 identifies the distinct features: “wherein the input device(FIG. 4A: 0) stops transmitting the initial position signal(FIG. 4A: SI) after transmitting the initial position signal(FIG. 4A: SI) for a predetermined time (¶0113)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically, as to claim 3, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.
	The cited embodiments of Zhao modified by De Bruyne and Funasaka do not teach wherein the input device stops transmitting the initial position signal after transmitting the initial position signal for a predetermined time, with all other limitations as claimed.

    PNG
    media_image13.png
    4985
    3102
    media_image13.png
    Greyscale
         
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Dependent claim 4 identifies the distinct features: “wherein the controller(FIG. 2: 140) determines a current position(FIG. 9: E1) of the input device(FIGs. 2 and 9: 112a) based on the reflection signal that has a signal magnitude whose change amount exceeds a reference value (¶¶0012, 0068, 0070)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne, Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”) and U.S. Patent Pub. No. 2012/0051596 A1 to Darnell et al. (“Darnell”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 4, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.
	The cited embodiments of Zhao modified by De Bruyne and Funasaka do not teach wherein the controller determines a current position of the input device based on the reflection signal that has a signal magnitude whose change amount exceeds a reference value.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

	Darnell discloses wherein the controller(200) determines a current position of the input object based on the input that has a position whose change amount exceeds a reference value (FIG. 2: 270; ¶¶0029-0030, 0056-0057, 0060-0061, 0072-0074).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhao and De Bruyne and Funasaka with Darnell to provide a display system that displays the input device without 
Zhao modified by De Bruyne, Funasaka and Darnell do not teach wherein the controller determines a current position of the input device based on the reflection signal that has a signal magnitude whose change amount exceeds a reference value, with all other limitations as claimed.

    PNG
    media_image13.png
    4985
    3102
    media_image13.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Dependent claim 8 identifies the distinct features: “wherein the controller(FIG. 2: 140) determines a current position(FIG. 9: E1) of the input device(FIGs. 2, 9: 112a, E1) based on a reflection signal excluding the reflection signal reflected from the surrounding object(FIG. 12: 1025) by using a previous reflection signal received at a predetermined previous point of time(FIG. 12: 1021) and the reflection signal received at a current point of time(FIG. 12: 1022)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 8, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.
	Zhao modified by De Bruyne and Funasaka do not teach wherein the controller determines a current position of the input device based on a reflection signal excluding the reflection signal reflected from the surrounding object by using a previous reflection signal received at a predetermined previous point of time and the reflection signal received at a current point of time, with all other limitations as claimed.

    PNG
    media_image13.png
    4985
    3102
    media_image13.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Dependent claim 10 identifies the distinct features: “wherein the controller(FIG. 2: 140) generates predicted position information(FIG. 9: E2) based on the reflection signals received from a predetermined previous point of time to a current point of time (¶¶0148-0149), and determines a current position of the input device based on the predicted position information and the reflection signal (¶¶0148-0149)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 10, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the display system of claim 1, as applied above.
	Zhao modified by De Bruyne and Funasaka do not teach wherein the controller generates predicted position information based on the reflection signals received from a predetermined previous point of time to a current point of time, and determines a current position of the input device based on the predicted position information and the reflection signal, with all other limitations as claimed.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Dependent claim 13 identifies the distinct features: “calculating distances of the input device(FIG. 4A: O) from positions of the plurality of antennal modules(FIG. 4A: 112-1 to 112-4) based on the reflection signal reflected within a predetermined range of the initial position (¶0115)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically, as to claim 13, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the method of claim 12, as applied above.
	The cited embodiments of Zhao modified by De Bruyne and Funasaka further wherein the determining of a current position of the input device(The cited embodiment of Zhao: FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043; the another embodiment of Zhao: ¶0075) comprises: 
determining an initial position of the input device based on the initial position signal (The embodiment of Zhao: FIG. 1: 110, 115, 120, 122, 124, 126, 140; ¶¶0035-0036, 0043; the another embodiment of Zhao: ¶0075).
The motivation to combine the another embodiment of Zhao is set forth above for claim 12.
The cited embodiments of Zhao modified by De Bruyne and Funasaka do not expressly disclose and determining a current position of the input device by calculating distances of the input device from positions of the plurality of antennal modules based on the reflection signal reflected within a predetermined range of the initial position.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

An additional embodiment Zhao discloses and determining a current position of the input device by calculating distances of the input device from positions of the plurality of antennal modules based on the reflection signal reflected (Fig. 9: 920-940; ¶¶0085-0087).
Before the effective filing date of the claimed invention it would have been Zhao modified by De Bruyne and Funasaka with an additional embodiment of Zhao to provide a method of controlling a display system that accurately depicts a pointer on the display based on a user’s movement (¶0087).
The cited embodiments of Zhao modified by De Bruyne and Funasaka do not teach calculating distances of the input device from positions of the plurality of antennal modules based on the reflection signal reflected within a predetermined range of the initial position, with all other limitations as claimed.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claim 14 identifies the distinct features: “further comprising stopping (¶0113), by the input device(FIG. 4A: 0), transmitting the initial position signal(FIG. 4A: SI) after transmitting the initial position signal(FIG. 4A: SI) for a predetermined time (¶0113)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features 
	More specifically, as to claim 14, the cited embodiments of Zhao modified by De Bruyne and Funasaka teach the method of claim 12, as applied above.
	Zhao modified by De Bruyne and Funasaka do not teach further comprising stopping, by the input device, transmitting the initial position signal after transmitting the initial position signal for a predetermined time, with all other limitations as claimed.
Other Relevant Prior Art
14.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2015/0023138 A1 to Liu et al. discloses a device (Fig. 8; ¶0032) that includes a display (Fig. 8; ¶0116), an ultrasonic transmitter(21)(Fig. 8; ¶¶0103, 0117) and ultrasonic antennae(11-13)(Fig. 8; ¶¶0117, 0119).

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(ii)	China Patent Pub. No. 106200888 A to Gao et al. discloses a device(30)(FIG. 6; p 12, especially – “contactless electronic product 30”) including antennas(24)(FIG. 6; p 12, especially – “Signal processing module 24…reverberation reflects described ultrasonic signal to obtain Reflected signal”).

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

(iii)	U.S. Patent Pub. No. 2013/0265188 A1 to Yamabayashi et al. discloses calculating the distance to an object based on signal reflected by the object (Abstract; ¶0099). 
(iv)	U.S. Patent Pub. No. 2018/0149753 A1 to Shin et al. discloses calculating the distance to an object based on signal reflected by the object (FIG. 3: 10; ¶¶0087, 0102).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KIRK W HERMANN/Examiner, Art Unit 2692                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that only one of these conditions need be taught by the prior art, i.e., “the position of the input device when the position of the input device does not change for a predetermined period of time” or “a user switches the input device to an Off-state”.